 



Exhibit 10.57
AGREEMENT
     THIS AGREEMENT (the “Agreement”) is entered into this 14th day of August,
2006 (the “Agreement Date”), between Joseph M. Zelayeta (“Employee”) and LSI
Logic Corporation (the “Company”), with respect to the following recitals of
fact:
     A. Employee is currently employed as an employee of the Company.
     B. The Company and Employee desire to set forth the terms on which Employee
is retiring from the Company.
     NOW THEREFORE, in consideration of the promises and covenants contained in
this Agreement, the parties agree as follows:
     1. Employee hereby acknowledges and agrees that he has decided to retire
and therefore is resigning all of his positions, and his employment, with the
Company effective on the Agreement Date. If necessary, Employee shall execute
any additional documents that may be necessary or appropriate to effect or
memorialize such resignations.
     2. Employee acknowledges receipt of a bonus payment in the amount of
$85,000.00 in recognition of services rendered in conjunction with the
successful sale of the Company’s wafer fabrication facility in Gresham, Oregon,
less any and all statutory withholding and deductions as required by law or as
authorized by Employee.
     3. Company will make an additional payment to Employee in the amount of
$207,499.76, less any and all statutory withholding and deductions as required
by law or as authorized by Employee, within ten (10) days of the Agreement Date.
     4. Company will provide medical coverage, at no cost to Employee, under
Company’s then-existing medical plans for Employee and his eligible dependants,
who are enrolled in a Company medical plan as of the Agreement Date. The amount
of premiums paid on behalf of Employee and his eligible dependants may be
taxable to Employee. Employee shall have the option to change medical plans
during the Company’s annual open enrollment period. Such coverage shall end for
each participant upon that participant reaching age sixty-five (65).
     5. Employee acknowledges, agrees, and warrants that he will continue to
maintain the confidentiality of all confidential and proprietary information of
the Company and third parties. Employee represents and warrants that to the best
of his knowledge and belief he has returned to the Company all tangible and
intangible property of the Company in his possession, custody, or control. In
addition, notwithstanding the foregoing representation and warranty, if Employee
discovers he has retained any property of the Company, he shall promptly notify
the Company thereof and take reasonable steps in accordance with the Company’s
instructions to return such property to the Company. The provisions of this
Section shall survive the expiration or termination, for any reason, of this
Agreement.

1.



--------------------------------------------------------------------------------



 



     6. This Agreement shall be construed and interpreted in accordance with the
laws of the State of Oregon, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of any other jurisdiction.
     7. If any term, clause or provision of this Agreement is construed to be or
adjudged invalid, void or unenforceable, such term, clause or provision will be
construed as severed from this Agreement, and the remaining terms, clauses and
provisions will remain in full force and effect.
     8. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered will be deemed to be an original and all of
which taken together will constitute one and the same instrument.
     9. This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes any and all prior,
contemporaneous or subsequent statements, representations, agreements or
understandings, whether oral or written, between the parties with respect
hereto. This Agreement shall inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties hereto. The terms
of this Agreement may only be modified by a written instrument signed by
Employee and an authorized officer of the Company.
     10. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent overnight by a
well established commercial overnight service, or (c) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at their last known address.

                  LSI LOGIC CORPORATION     a Delaware corporation
 
           
/s/ Joseph M. Zelayeta
      By:   /s/ Jon Gibson
 
            JOSEPH M. ZELAYETA       JON GIBSON         Vice President, Human
Resources

2.